Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how “fresh … wastewater” is distinguished from “saline wastewater” is distinguished from “combined [sic, brackish?] … wastewater.”  	It is also unclear whether the phrase “radioactive and heavy metals” means “radioactive heavy metals” or “radioactive wastewater and heavy metals”  or some other equivalent altogether.  Insofar as it appears that regardless of the distinctions that may be drawn between these three types of wastewater based on salinity, all conceivable types of wastewater would fall within the set defined by “fresh or combined or saline wastewater,” this rejection could be overcome by amending “fresh, combined and saline wastewater from radioactive and heavy metals using …” to “wastewater comprising radioactive heavy metals using ….”   See also the encircled phrase, “radioactive and heavy metals,” in the annotated copy of claims 1 – 2 below.
	It is unclear whether “active substance (sorbent)” means “active substance, i.e., sorbent,” or “active substance, e.g., sorbent,”.  It is unclear whether the modifier “active” in the phrase “active substance” means simply “the substance playing an important role in the process,” or words to that effect, or it connotes a more technical meaning, as in 
	The term “the electrodes of the electrolyzer” lacks antecedent basis.  This basis for rejection could be overcome by amending the claim 1 phrase “fed to an electrolyzer …” to “fed to an electrolyzer having electrodes …”  While it might be argued that an electrolyzer by definition must have at least two electrodes, the clarity of the claim is only improved by the suggested amendment.  Similarly, “the water electrolysis” should be amended to “water electrolysis.”
	Although the electrolyzer clearly has “a chamber,” the term “both chambers” lacks antecedent basis for it is unclear whether the membrane separates the electrolyzer into two chambers.  It is suggested that ”electrolyzer with a chamber that is separated by a membrane” be amended to ”electrolyzer with a membrane separating the electrolyzer into two chambers 
	It is unclear what minimal raising of pH in one chamber and lowering of pH in the other chamber is required before the step of mixing the waters from the two chmabers commences.
	From the phrase, “mixed … until,” it is unclear whether the claimed method requires that mixing of the water in the two chambers is necessarily stopped upon the formation of complex compounds in the retention basin. 

	“[T]he hydrogen peroxide” lacks antecedent basis.
	It is unclear what the “filtered-off” phrase requires.  Is it the complex compounds that are filtered off?  
	It is unclear how the phrase, “heavy and radioactive metals,” is to be construed.  
Does the phrase “heavy and radioactive metals” refer to “radioactive heavy metals” or to two types of materials, the first being “heavy metals” and the second type being “radioactive metals”?  	
	The phrase “the bound form” lacks antecedent basis.  It appears that the gist of this phrase is to require that the “radioactive heavy metals” at this point of the process are bound in complex compounds.  The examiner leaves it to Applicant to suggest a better way to phrase this concept in the claims. 	
	The last two lines are confusing:  It appears that a step of the method is passage of a liquid filtrate through a filter and that the resulting filtrate is transformed into a “cemented” state (presumably, a solid state of matter?) without drying or evaporation having occurred.  It is unclear what method steps are limiting of the claimed method to effect this cementing without the filtrate having been dried or evaporated.
	Although there is antecedent basis for “radioactive metals, no antecedent basis is provided for “the radioactive compounds.”
	Amulinum cannot be understood.  Was “aluminum” intended?

    PNG
    media_image1.png
    776
    838
    media_image1.png
    Greyscale

Not Prior Art
	UA119711C2 (cited in Written Opinion identified as “D1” and on 9/16/21 IDS as “A201712640”) which appears to be the application number corresponding to the publication number.  In any event, the reference does not appear to be prior art given its publication date 25.07.20191 that occurred more recently than the filing of the PCT application on 14.12.2018.

Prior Art
	USP 4902665 to Elfline at Example 2 describes removal of radioactive heavy metal ions from wastewater using an aluminum- or titanium-bearing CMC sorbent.  Use of an electrolyzer meeting the claim 1-recited limitations is not disclosed.
	JP2017144382A to A-Atom Technology Co (published 2017-08-24 before applicant’s claimed as-yet unperfected foreign priority date of 2017-12-19) describes an ELECTROCHEMICAL OCCLUSION REMOVAL METHOD OF METAL IONS.  The reference discloses:
PROBLEM TO BE SOLVED: To provide a method and a means capable of efficiently separating and removing metal ions of radioactive nuclides contained so-called 
	The claim-recited “cement” limitations reads on the occlusion attribute of the reference.  The claim-recited aluminum-based active substance reads on the aluminum powder sintered porous body cathode which is said to absorb the metal ion after electrolysis.  Accordingly, the porous cathode is a sorbent.  It is widely known that boehmite material comprises aluminum oxide hydroxide.  It is unclear whether the reference describes a metal ion-permeable membrane.
	No claim is rejected over prior art.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779        
571-272-1152                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
    

    
        1 Espacenet entry:
        
    PNG
    media_image2.png
    621
    946
    media_image2.png
    Greyscale